           Case 2:20-cv-01415-APG-DJA Document 6 Filed 08/07/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Anthony Michael Gioiosa, Sr.,                           Case No.: 2:20-cv-01415-APG-DJA

 4          Plaintiff                                            Order Dismissing Case

 5 v.

 6 Aaron D. Ford, et al.,

 7          Defendants

 8

 9         Plaintiff previously filed an incomplete application to proceed in forma pauperis and

10 submitted a civil rights complaint under 42 U.S.C. § 1983. ECF Nos. 1, 1-1, 3. I have not yet

11 screened the complaint.

12         Plaintiff now files a motion to voluntarily dismiss his complaint. ECF Nos. 4, 5. Under

13 Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order

14 by filing “a notice of dismissal before the opposing party serves either an answer or a motion for

15 summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). I grant Plaintiff’s motions to voluntarily

16 dismiss this action because no responsive pleading has been filed in this case. As such, I dismiss

17 this action without prejudice.

18         I order that the motion for voluntary dismissal (ECF Nos. 4, 5) is granted. This action is

19 dismissed in its entirety without prejudice. The Clerk of the Court will close the case and enter

20 judgment accordingly.

21         Dated: August 7, 2020

22                                                          _________________________________
                                                            U.S. District Judge
23
